PUBLISHED ORDER GRANTING TRANSFER and ADOPTING THE OPINION OF THE COURT OF APPEALS

RANDALL T. SHEPARD, Chief Justice.
The Parole Board revoked parole for Appellant, Floyd Tewell, thus returning him to prison to serve out a life sentence. Tewell then filed what he titled a petition for writ of habeas corpus. Treating the petition as one seeking post-conviction relief, the trial court denied relief and Tewell appealed. Rejecting Tewell’s appellate arguments, the Court of Appeals held the trial court (1) had correctly treated Te-well’s petition as a post-conviction relief petition, and (2) had properly concluded the Indiana Parole Board had not previously discharged Tewell from his life sentence. See Tewell v. State, 876 N.E.2d 337 (Ind.Ct.App.2007).
The matter comes before this Court on Tewell’s pro se petition seeking transfer of jurisdiction in accordance with Appellate Rules 56(B) and 57(B)(2). The Justices have reviewed the decision of the Court of Appeals and materials filed in connection with the request to transfer jurisdiction, and have discussed the matter in conference.
Being duly advised and having concluded the Court of Appeals correctly decided the issues, we GRANT transfer, and ADOPT the opinion of the Court of Appeals. See Ind. Appellate Rule 58(A)(1).
The Clerk is directed to send a copy of this order to West Publishing for publica*1251tion in the bound volumes of this Court’s decisions.
All Justices concur.